Name: Commission Regulation (EC) No 2528/94 of 19 October 1994 amending Regulation (EC) No 578/94 establishing for 1993 and 1994 the breakdown for beef imports from the African, Caribbean and Pacific (ACP) States pursuant to Council Regulation (EEC) No 715/90
 Type: Regulation
 Subject Matter: trade;  animal product;  agricultural structures and production;  economic geography
 Date Published: nan

 20 . 10 . 94 Official Journal of the European Communities No L 269/ 13 COMMISSION REGULATION (EC) No 2528/94 of 19 October 1994 amending Regulation (EC) No 578/94 establishing for 1993 and 1994 the breakdown for beef imports from the African, Caribbean and Pacific (ACP) States pursuant to Council Regulation (EEC) No 715/90 HAS ADOPTED THIS REGULATION : Article 1 Article 1 (2) of Regulation (EC) No 578/94 is hereby replaced by the following : '2. Imports of beef from the African, Caribbean and Pacific (ACP) States pursuant to Regulation (EEC) No 715/90 for the 1994 calendar year shall be broken down as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 715/90 of 5 March 1990 on the arrangements applicable to agricul ­ tural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories ('), as last amended by Regulation (EC) No 2484/94 (2), and in par ­ ticular Article 4 (3) thereof, Whereas Commission Regulation (EC) No 578/94 (3) makes provision for the breakdown of imports for 1994 under the abovementioned Regulation ; Whereas, by letter of 20 September 1994, the ACP States concerned requested a transfer of 5 500 tonnes to Zimbabwe for 1994 involving a reduction of 1 000, 2 500, 1 000 and 1 000 tonnes in the quotas for Botswana, Madagascar, Swaziland and Namibia respectively ; whereas the situation on the Community market for beef allows that request to be acceded to ; whereas Regulation (EC) No 578/94 should be amended accordingly ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, Botswana : Kenya : Madagascar : Swaziland : Zimbabwe : Namibia : 17 916 tonnes, 142 tonnes, 5 079 tonnes, 2 363 tonnes, 19 742 tonnes, 12 000 tonnes.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 October 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 84, 30 . 3 . 1990, p . 85. 0 OJ No L 265, 15. 10 . 1994, p. 3 . (3) OJ No L 74, 17 . 3 . 1994, p . 6 .